On Petition for Rehearing,
Erwin, J.
It is earnestly contended hy appellee that this court erred in directing a judgment for appellant on the answers to interrogatories nothwithstanding the general verdict.

7.

The learned attorney who prepared the petition for a rehearing has overlooked an important proposition of law relating to titles by prescription, viz., that modern statutes of limitation operate, as a rule, not only to cut off one’s right to bring an action for the recovery of real property, which has been in the adverse possession of another for a specified time, but also to vest the disseisor with title. These enactments rest on a wise public policy, which regards litigation with disfavor, and aims for the repose of conditions which the parties have suffered to remain unquestioned long enough to indicate their acquiescence therein. The intention is not to punish one who neglects to assert his right, but to protect those who maintained the possession of land for the time specified by the statute, under claim of right or color of title. Jasperson v. Scharnihow (1907), 150 Fed. 571, 80 C. C. A. 373, 15 L. R. A. (N. S.) 1178 and note.
The jury found by its answers to interrogatories that the mother and sister (appellant) took possession of this land on the death of the son and brother in 1864, ignorant of any will and believing that none had ever been made, and knowing (as all are supposed to know the law) that without a will they took by inheritance all of said real estate and held it, converting all the proceeds of the same to their own use, believing that it was rightfully theirs, as the jury found that the mother died and the sister con-*561tinned to hold the land afterwards, each ignorant of the existence of any will. How could either have acknowledged appellee’s title in and to the land, by reason of the will, when the jury found by its answers to interrogatories that none of the parties knew of the existence of the will ? The appellee’s claim of title is by reason of the will. This, as the answers to the interrogatories show, was not discovered until 1909, more than forty years after appellant and her mother took possession, both under color of title and claim of ownership, and at no time recognized the title which appellee now claims under the will, for none knew, not even appellee, that such an instrument was in existence. Any title appellee might have claimed as his own, could not have been by reason of the will.

8.


7.

The possession of land under such conditions, as are manifested by the true owners of land in the community, is adverse possession, and if maintained for the statutory period vests the possessor with title thereto, not only as against strangers, but also as against the former owner thereof, as effectively as if there had been a formal conveyance. Jasperson v. Scharnikow, supra; Strong v. Baldwin (1908), 154 Cal. 150, 97 Pac. 178, 129 Am. St. 149; Nelson v. Brodhack (1869), 44 Mo. 596, 100 Am. Dec. 328; Hodges v. Eddy (1868), 41 Vt. 485, 98 Am. Dec. 612; Weed v. Keenan (1887), 60 Vt. 74, 13 Atl. 804, 6 Am. St. 93. It has been said that the title thus gained may be used by the disseisor either as a Aveapon or as a shield, as his necessities may demand in any court or procedure. Rodgers v. Day (1898), 115 Mich. 664, 74 N. W. 190, 69 Am. St. 593; Ford v. Wilson (1858), 35 Miss. 490, 72 Am. Dec. 137 and note; King v. Carmichael (1893), 136 Ind. 20, 35 N. E. 509, 43 Am. St. 303; Sutton v. Clark (1900), 59 S. C. 440, 38 S. E. 150, 82 Am. St. 848. The right, as well as the remedy, of the disseisee is destroyed. Cannon v. Stockmon (1869), 36 Cal. 535, 95 Am. Dec. 205; *562Reed v. Bullock (1821), Litt. Sel. Cas. (Ky.) 510, 12 Am. Dec. 345; Ludlow v. Van Camp (1822), 7 N. J. L. *113, 11 Am. Dec. 529 and note.
Thus, while the statute is barring the right of recovery on the part of the true otvner, it is ripening the title in the holder.
Appellee is in error in asserting that we went into the evidence to determine the rights of the parties. We did refer to the evidence to a certain extent, as a matter of the history of the case, but confined ourselves to the complaint, answers, the verdict and the answers to the interrogatories in determining the rights of the parties.
We are of the opinion that the proper conclusion was reached in the original opinion and therefore the petition for a rehearing is denied.
Note. — Reported, in. 103 N. E. 333; 105 N. E. 41. As to color of title and possession with such, and without, see 125 Am. St. 303. See, also, under (1) 1 Cyc. 1036, 1135; (2) 1 Cyc. 981, 11146; (3) 1 Cyc. 1146; (4) 1 Cyc. 1028, 1029; (6) 25 Cyc. 983; (8) 1 Cyc. 1135.